Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied. (1) The Special Term was without power to indulge in an appellate review of the trial court’s action in allowing the verdict of the jury to stand, with interest contained therein for the period from September 13, 1932, to May 17, 1933. The propriety of the trial court’s action M so doing could only be passed upon by an appellate court. (2) Under section 1474 of the Civil Practice Act no inquiry is required or permitted in respect of where the service of City Court process could have been made in a particular action, if in fact the process was served without the jurisdiction of that court. Here process was served in Albany county upon an officer designated by the defendant to receive such service. *1011That fact under the statute precluded denying to the plaintiff costs or disbursements. The statute expressly states that a denial may only occur where the defendant was served with process within the city of New York. That element not appearing in the case at bar, the Special Term was in error in striking the item of costs from the judgment. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.